Per curiam.
The Court of Appeals has certified four questions to this Court under the authority of Ga. Const, of 1983, Art. VI, Sec. V, Par. IV; and Art. VI, Sec. VI, Par. III (7). Lawrence v. State of Ga., 225 Ga. App. 606 (484 SE2d 341) (1997). The questions certified seek application of the specific facts of this case to the law and seek resolution of the ultimate issue on appeal. Under our case law, when the answer to a certified question would constitute the decision in the main case, this Court will decline to answer the question. Thorp v. State, 264 Ga. 712, 718 (450 SE2d 416) (1994). Only questions that present distinct issues of law are properly certified to this Court. Louisville &c. R. Co. v. Hood, 149 Ga. 829 (102 SE 521) (1920). Since the certified questions do not conform to this requirement, and because the trial court did not rule on any constitutional question, the questions were improperly certified to this Court by the Court of Appeals. The case is hereby returned to the Court of Appeals.

For the foregoing reasons, the certified questions are not answered.


All the Justices concur.